         Case 1:17-cv-06190-PGG Document 50 Filed 04/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JORGE GOMEZ,

                          Petitioner,                                ORDER
              -v.-
                                                                17 Civ. 6190 (PGG)
 UNITED STATES OF AMERICA,
                                                                15 Cr. 348 (PGG)
                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The Clerk of Court is directed to mail a copy of this Court’s April 15, 2021 order

(17 Civ. 6190, Dkt. No. 49) to Petitioner.

Dated: New York, New York
       April 19, 2021
